United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3329
                                   ___________

Vincent Michael Holthaus,               *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota
Diana Eagon; Diane Krenz;               *
Doug Thomson; Hennepin                  *    [UNPUBLISHED]
County Sheriff’s Department,            *
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: February 18, 2002

                               Filed: April 3, 2002
                                    ___________

Before McMILLIAN, BOWMAN, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

      Minnesota inmate Vincent Michael Holthaus appeals from the final judgment
entered in the District Court1 for the District of Minnesota dismissing his 42 U.S.C.




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.
§ 1983 action under 28 U.S.C. § 1915A(b). For the reasons discussed below, we
affirm the judgment of the district court.

       Holthaus claimed that defendants conspired to deprive him of his due process
and equal protection rights by selectively prosecuting him and sentencing him more
harshly than others who were similarly situated. After carefully reviewing the record,
we agree with the district court that Holthaus’s complaint failed to allege sufficient
facts to support his claims, see Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir.
1985), and that the claims would in any event be barred under Heck v. Humphrey,
512 U.S. 477, 486-87 (1994). Accordingly, we affirm the judgment of the district
court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-